Exhibit Execution Copy CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION, Seller and Servicer and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee on behalf of the Certificateholders SERIES 2009 SUPPLEMENT Dated as of May1, 2009 to POOLING AND SERVICING AGREEMENT Dated as of May29, 1991, as Amended and Restated as of October 5, 2001 CITIBANK CREDIT CARD MASTER TRUST I SERIES TABLE OF CONTENTS Page ARTICLE I Creation of the Series2009 Certificate; Subordination SECTION 1.01.Designation1 SECTION 1.02.Subordination1 ARTICLE II Definitions SECTION 2.01.Definitions 2 SECTION 2.02.Applicability of Certain Provisions of the Agreement9 SECTION 2.03.Required Subordinated Amount 10 ARTICLE III Servicer and Trustee SECTION 3.01.Servicing Compensation10 SECTION 3.02.Trustee Appointment of Agents 11 ARTICLE IV Rights of Series2009 Certificateholders and Allocation and Application of Collections SECTION 4.01.Allocations11 SECTION 4.02.Determination of Series2009 Monthly Interest 11 SECTION 4.03.Determination of Series2009 Monthly Principal12 SECTION 4.04.Establishment of Funding Accounts12 SECTION 4.05.Application of Investor Finance Charge Collections and Available Investor Principal Collections14 SECTION 4.06.Distributions to the Series2009 Certificateholders 15 SECTION 4.07.Investor Charge-Offs 16 SECTION 4.08.Excess Principal Collections16 SECTION 4.09.Reallocations of Available Investor Principal Collections to Series2000 16 SECTION 4.10.Certain Amounts Treated as Investor Finance Charge Collections 17 i ARTICLE V Distributions and Reports to the Series2009 Certificateholders SECTION 5.01.Distributions 17 SECTION 5.02.Reports and Statements to the Series2009 Certificateholders 18 ARTICLE VI Final Distributions SECTION 6.01.Sale of Certificateholders’ Interest Pursuant to Section2.06 or 10.01 of the Agreement 18 SECTION 6.02.Distribution of Proceeds of Sale, Disposition or Liquidation of the Receivables Pursuantto Section9.02 of the Agreement 19 ARTICLE VII Miscellaneous Provisions SECTION 7.01.Ratification of Agreement20 SECTION 7.02.Private Placement of Series2009 Certificate; Form of Delivery of Series2009 Certificate20 SECTION 7.03.Cancellation of the Series 2009 Certificate Held by the Bank 20 SECTION 7.04.Counterparts 20 SECTION 7.05.Governing Law 20 SECTION 7.06.Construction of Agreement 21 EXHIBITS Exhibit A Form of Series2009 Certificate Exhibit B Form of Monthly Statement Exhibit C Form of Monthly Servicer’s Certificate ii SERIES 2009 SUPPLEMENT dated as of May1, 2009, among CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION, a national banking association, Seller and Servicer; and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee. Pursuant to the Pooling and Servicing Agreement dated as of May29, 1991, as amended and restated as of October 5, 2001 (as amended and supplemented, the “Agreement”), amongCitibank (South Dakota), National Association, as Seller, successor by merger to Citibank (Nevada), National Association, as Seller, and Servicer and the Trustee, the Seller created Citibank Credit Card Master Trust I (the “Trust”).Section6.03 of the Agreement provides that the Seller may from time to time direct the Trustee to issue, on behalf of the Trust, one or more new Seriesof Investor Certificates representing fractional undivided interests in the Trust.The Principal Terms of any new Seriesare to be set forth in a Supplement to the Agreement. Pursuant to this SeriesSupplement, the Seller and the Trustee shall create a new Seriesof Investor Certificates and specify the Principal Terms thereof. ARTICLE I Creation of the Series2009 Certificate; Subordination SECTION 1.01.Designation.(a)There is hereby created a Seriesof Investor Certificates to be issued pursuant to the Agreement and this SeriesSupplement to be known as “Citibank Credit Card Master Trust I, Series2009”.The Series2009 Certificate shall be issued in one Class and shall be known as the “Series2009 Credit Card Participation Certificate” or the “Series 2009 Certificate”. (b)Notwithstanding any provision in the Agreement or in this SeriesSupplement, the first Distribution Date with respect to Series2009 shall be the June2009 Distribution Date. (c)In the event that any term or provision contained herein shall conflict with or be inconsistent with any term or provision contained in the Agreement, the terms and provisions of this SeriesSupplement shall govern. SECTION 1.02.Subordination.The Series2009 Certificate shall be subordinated to the Series2000 Certificate in the manner and to the extent provided in this SeriesSupplement.The Series2009 Certificate shall constitute a “Subordinated Series” for purposes of, and as defined in, the Series2000 Supplement. ARTICLE II Definitions SECTION 2.01.Definitions.(a)Whenever used in this SeriesSupplement, the following words and phrases shall have the following meanings, and the definitions of such terms are applicable to the singular as well as the plural forms of such terms and to the masculine as well as to the feminine and neuter genders of such terms. “Adjusted Invested Amount” and “Series Adjusted Invested Amount” are defined in Section 2.02(a). “Allocable Defaulted Amount” shall mean, with respect to any Due Period, an amount equal to the product of (a)the Series2009 Allocation Percentage with respect to such Due Period, (b)the Floating Allocation Percentage with respect to such Due Period and (c)the Defaulted Amount with respect to such Due Period. “Allocable Finance Charge Collections” shall mean, with respect to any Due Period, the product of (a)the Series2009 Allocation Percentage for such Due Period and (b)the aggregate amount of Collections in respect of Finance Charge Receivables relating to such Due Period. “Allocable Miscellaneous Payments” shall mean, with respect to any Due Period, the product of (a)the Series2009 Allocation Percentage for such Due Period and (b)Miscellaneous Payments with respect to such Due Period. “Allocable Principal Collections” shall mean, with respect to any Due Period, the product of (a)the Series2009 Allocation Percentage for such Due Period and (b)the aggregate amount of Collections in respect of Principal Receivables relating to such Due Period. “Applicable Margin” shall mean (a) with respect to each Interest Period in the period from and including the Closing Date to but excluding the February 2010 Distribution Date, 33.75% and (b) with respect to each Interest Period thereafter, either 33.75% or such other percentage as may be designated by the Seller and the Series2009 Certificateholders from time to time by notice to the Trustee as the “Applicable Margin.” “Available Investor Principal Collections” shall mean, with respect to any Due Period, the sum of (a)an amount equal to Investor Principal Collections for such Due Period, plus (b)Allocable Miscellaneous Payments on deposit in the Collection Account for such Due Period, plus (c)Series2009 Excess Principal Collections on deposit in the Collection Account for such Due Period. “Closing Date” shall mean May1, 2009. “Cut-Off Date” shall meanApril 27, 2009. 2 “Determination Date” shall mean the earlier of the fifth Business Day and the eighth calendar day preceding the seventh day of each calendar month (or, if such seventh day is not a Business Day, the next succeeding Business Day). “Distribution Date” shall mean the seventh day of each calendar month, or if such seventh day is not a Business Day, the next succeeding Business Day, commencing June 8, “Early Amortization Period” shall mean the period beginning at the close of business on the Business Day immediately preceding the day on which an Amortization Event with respect to Series2009 is deemed to have occurred, and ending upon the earlier to occur of (i)the payment in full to the Series2009 Certificateholders of the Series2009 Invested Amount and (ii)the Termination Date. “Floating Allocation Percentage” shall mean, with respect to any Due Period, the percentage equivalent (which percentage shall never exceed 100%) of a fraction, the numerator of which is the Series2009 Invested Amount as of the last day of the immediately preceding Due Period and the denominator of which is the product of (a)the total amount of Principal Receivables in the Trust as of the last day of the immediately preceding Due Period and (b)the Series2009 Allocation Percentage with respect to the Due Period in respect of which the Floating Allocation Percentage is being determined; provided, however, that, with respect to the first Due Period, the Floating Allocation Percentage shall mean the percentage equivalent of a fraction, the numerator of which is the Series2009 Initial Invested Amount and the denominator of which is the product of (x)the total amount of Principal Receivables in the Trust on the Cut-Off Date and (y)the Series2009 Allocation Percentage with respect to the Cut-Off Date; provided further that, with respect to any Due Period in which a Lump Addition occurs or a removal of Accounts pursuant to Section2.10 of the Agreement occurs, the amount referred to in clause(a) shall be the weighted average of the amount of Principal Receivables in the Trust on the date on which such Lump Addition or removal of Accounts occurs (after giving effect thereto) and the last day of the immediately preceding Due Period. “Indenture” shall mean the Indenture, dated as of September 26, 2000, between the Citibank Credit Card Issuance Trust, as Issuer, and Deutsche Bank Trust Company Americas, as Trustee, as amended and supplemented from time to time. “Interest Funding Account” shall have the meaning specified in
